Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S. $5,500,000,000

TERM LOAN CREDIT AGREEMENT

Dated as of April 6, 2020

Among

AT&T INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

BANK OF AMERICA, N.A.

as Agent

 

 

BOFA SECURITIES, INC.,

as Global Coordinator, Joint Bookrunner and Joint Lead Arranger

CITIBANK, N.A.,

as Sole Syndication Agent, Joint Bookrunner and Joint Lead Arranger

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A.,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,

RBC CAPITAL MARKETS1, SOCIÉTÉ GÉNÉRALE, TD BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  Computation of Time Periods      14  

Section 1.03

  Accounting Terms      14  

Article II AMOUNTS AND TERMS OF THE ADVANCES

     14  

Section 2.01

  The Advances      14  

Section 2.02

  Making the Advances      15  

Section 2.03

  Agent’s Fees      16  

Section 2.04

  [Reserved]      16  

Section 2.05

  Repayment of Advances      16  

Section 2.06

  Commitment Termination      16  

Section 2.07

  Interest on Advances      16  

Section 2.08

  Interest Rate Determination      17  

Section 2.09

  Optional Conversion of Advances      20  

Section 2.10

  Optional Prepayments of Advances      20  

Section 2.11

  Increased Costs      21  

Section 2.12

  Illegality      22  

Section 2.13

  Payments and Computations      22  

Section 2.14

  Taxes      23  

Section 2.15

  Sharing of Payments, Etc.      26  

Section 2.16

  Evidence of Debt      27  

Section 2.17

  Use of Proceeds      27  

Section 2.18

  Defaulting Lenders      27  

Section 2.19

  Replacement of Lenders      28  

Article III CONDITIONS PRECEDENT

     29  

Section 3.01

  Conditions Precedent to Effectiveness and Closing      29  

Article IV REPRESENTATIONS AND WARRANTIES

     31  

Section 4.01

  Representations and Warranties      31  

Article V COVENANTS OF THE BORROWER

     32  

Section 5.01

  Affirmative Covenants      32  

Section 5.02

  Negative Covenants      35  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 5.03

  Financial Covenant      37  

Article VI EVENTS OF DEFAULT

     37  

Section 6.01

  Events of Default      37   Article VII THE AGENT      39  

Section 7.01

  Authorization and Authority      39  

Section 7.02

  Agent Individually      39  

Section 7.03

  Duties of Agent; Exculpatory Provisions      40  

Section 7.04

  Reliance by Agent      41  

Section 7.05

  Delegation of Duties      41  

Section 7.06

  Resignation of Agent      41  

Section 7.07

  Non-Reliance on Agent, Arrangers and Other Lenders      42  

Section 7.08

  Indemnification      42  

Section 7.09

  Other Agents      43  

Section 7.10

  Certain ERISA Matters      43  

Article VIII MISCELLANEOUS

     44  

Section 8.01

  Amendments, Etc.      44  

Section 8.02

  Notices; Effectiveness; Electronic Communication      44  

Section 8.03

  No Waiver; Remedies      47  

Section 8.04

  Costs and Expenses      47  

Section 8.05

  Binding Effect      48  

Section 8.06

  Assignments and Participations      49  

Section 8.07

  Confidentiality; PATRIOT Act      53  

Section 8.08

  Governing Law      54  

Section 8.09

  Jurisdiction, Etc.      54  

Section 8.10

  Severability      55  

Section 8.11

  Waiver of Jury Trial      55  

Section 8.12

  No Fiduciary Duties      55  

Section 8.13

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
55  

 

-ii-



--------------------------------------------------------------------------------

Schedules     Schedule I     -     Commitments Schedule 5.02(a)     -    
Existing Liens Exhibits     Exhibit A     -     Form of Note Exhibit B-1     -  
  Form of Notice of Borrowing Exhibit B-2     -     Form of Notice of
Continuation/Conversion Exhibit C     -     Form of Assignment and Assumption
Exhibit D     -     Form of Opinion of In-House Counsel for the Borrower
Exhibit E     -     Non-U.S. Lender Form

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of April 6, 2020

AT&T Inc., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (the “Initial Lenders”), and Bank of America, N.A., as agent (in such
capacity, the “Agent”) for the Lenders (as hereinafter defined), agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjustment” has the meaning specified in Section 2.08(g).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

“Affected Financial Institution” means: (a) any EEA Financial Institution; or
(b) any UK Financial Institution.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise;
provided, however, that with respect to the Agent or any Lender, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a Person means the possession, direct or indirect, of the
power to vote 5% or more of the Voting Stock of such Person.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means (a) the account of the Agent maintained by the Agent at
Bank of America, N.A., Account No. 18555, Attention: Brittany Sheppard or
(b) such other account of the Agent as is designated in writing from time to
time by the Agent to the Borrower and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 8.02(d)(ii).

 

-1-



--------------------------------------------------------------------------------

“Agreement” means this Term Loan Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BofA Securities, Inc., Citibank, N.A., Banco Bilbao Vizcaya
Argentaria, S.A. New York Branch, Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Industrial and Commercial Bank of China Limited, New York Branch, RBC
Capital Markets2, Société Générale, TD Bank, N.A. and Wells Fargo Bank, National
Association.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Audited Financial Statements” means the Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2019, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule; and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (but in
no event less than zero):

 

  (a)

the Prime Rate;

 

 

2 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 

-2-



--------------------------------------------------------------------------------

  (b)

1/2 of one percent per annum above the Federal Funds Rate; and

 

  (c)

the ICE Benchmark Administration Limited Settlement Rate (or the successor
thereto if ICE Benchmark Administration Limited is no longer making such a rate
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 A.M. London time on such day);
provided that if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board of Directors” shall mean the governing body of a corporation, limited
liability company or equivalent business organization.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied or waived in accordance with Section 8.01.

“Commitment” means with respect to any Lender (a) the Dollar amount set forth
under the caption “Commitments” opposite such Lender’s name on Schedule I hereto
or (b) if such Lender has entered into any Assignment and Assumption, the Dollar
amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.06(c).

“Communications” has the meaning specified in Section 8.02(d)(ii).

 

-3-



--------------------------------------------------------------------------------

“Confidential Information” means information that is furnished to the Agent or
any Lender by or on behalf of the Borrower, but does not include any such
information that is or becomes generally available to the public (other than as
a result of a violation of this Agreement).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period adjusted to exclude the effects of
(a) gains or losses from discontinued operations, (b) any extraordinary or other
non-recurring non-cash gains or losses (including non-cash restructuring
charges), (c) accounting changes including any changes to Accounting Standards
Codification 715 (or any subsequently adopted standards relating to pension and
postretirement benefits) adopted by the Financial Accounting Standards Board
after the date hereof, (d) interest expense, (e) income tax expense or benefit,
(f) depreciation, amortization and other non-cash charges (including actuarial
gains or losses from pension and postretirement plans), (g) interest income,
(h) equity income and losses and (i) other non-operating income or expense. For
the purpose of calculating Consolidated EBITDA for any Person for any period, if
during such period such Person or any Subsidiary of such Person shall have made
a Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period.

“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Consolidated Subsidiaries, determined on a Consolidated
basis for such period in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08, 2.09 or
2.12.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments and (c) all guarantees by such Person of Debt of others.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.18(c), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, on the date required to be
funded by it hereunder, (b) has notified the Borrower or the Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after written request by the Agent or the Borrower
(based on its reasonable belief that such Lender may not fulfill its funding
obligations hereunder), to confirm in a manner reasonably satisfactory to the
Agent and the Borrower that it will comply with its funding obligations
hereunder,

 

-4-



--------------------------------------------------------------------------------

provided that such Lender shall cease to be a Defaulting Lender upon receipt of
such confirmation by, in form and substance reasonably acceptable to, the Agent
and the Borrower, (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any debtor relief law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action, or
(e) shall generally not pay its debts as those debts come due or shall admit in
writing its inability to pay its debts or shall become insolvent; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the control,
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority, so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any (i) Lender, Affiliate of a Lender or Approved Fund
and (ii) bank, financial institution or other institutional lender that meets
the requirements to be an assignee under Section 8.06(b)(iii), (v) and
(vi) (subject to such consents, if any, as may be required under
Section 8.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

-5-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate (“LIBOR”) for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average of the rate per annum at which deposits in Dollars
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period by (b) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period; provided
that if the Eurodollar Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement. If the Reuters Screen LIBOR01
Page (or any successor page) is unavailable, the Eurodollar Rate for any
Interest Period for each Eurodollar Rate Advance comprising part of the same
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.

“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

-6-



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Existing Revolving Credit Agreements” means (a) the $7,500,000,000 Amended and
Restated Credit Agreement and (b) the $7,500,000,000 Five Year Credit Agreement,
each dated as of December 11, 2018, among the Borrower, the lenders parties
thereto and Citibank, N.A., as administrative agent, as such credit agreements
may be amended from time to time.

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
or Advances, as applicable, at such time.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date hereof, (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, as well as any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities and implementing such sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Indemnified Costs” has the meaning specified in Section 7.08.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Initial Lenders” has the meaning specified in the preamble hereto.

 

-7-



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

 

  (a)

the Borrower may not select any Interest Period that ends after the Maturity
Date;

 

  (b)

Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

  (c)

whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

  (d)

whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“IRS” has the meaning specified in Section 2.14(f)(i).

“Lender Appointment Period” has the meaning specified in Section 7.06.

“Lenders” means the Initial Lenders, and each Person that shall become a party
hereto pursuant to Section 8.06.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 2.08(f).

 

-8-



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 2.08(f).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including non-cash consideration) with a fair
market value, as of the date of the closing thereof, in excess of
$10,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, properties, assets, liabilities, business or results of operations of
the Borrower and its Subsidiaries, taken as a whole, (b) the material rights and
remedies of the Agent or any Lender under this Agreement or any Note or (c) the
ability of the Borrower to perform its payment obligations under this Agreement
or any Note.

“Material Disposition” means any disposition of property or series of related
dispositions of property that involves consideration (including non-cash
consideration) with a fair market value, as of the date of the closing thereof,
in excess of $1,000,000,000.

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower to
which 5% or more of Net Tangible Assets of the Borrower are attributable.

“Maturity Date” means December 31, 2020.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Debt for Borrowed Money” of any Person means (a) all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person minus (b) the amount by which the sum of (i) 100%
of unrestricted cash and cash equivalents held by the Borrower and its
Subsidiaries in the United States (it being understood and agreed that any
proceeds of any issuance by the Borrower of unsecured debt securities, other
debt securities or borrowing of term loans in connection with financing an
acquisition, investment, refinancing or other transaction held or placed into
escrow shall be deemed to be unrestricted for purposes of this definition), and
funds available on demand by the Borrower and its Subsidiaries in the United
States (including but not limited to time deposits), and (ii) 65% of
unrestricted cash and cash equivalents held by the Borrower and its Subsidiaries
outside of the United States, exceeds $2,000,000,000 in the aggregate. For the
avoidance of doubt, any cash and cash equivalents held by the Borrower and its
Subsidiaries outside of the United States shall not be considered “restricted”
solely as a result of the repatriation of such cash and cash equivalents being
subject to any legal limitation or otherwise resulting in adverse tax
consequences to the Borrower or any of its Subsidiaries.

 

-9-



--------------------------------------------------------------------------------

“Net Tangible Assets” means, at any date, with respect to the Borrower, the
total assets appearing on the most recently prepared Consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter of the Borrower for which such balance sheet is available, prepared in
accordance with GAAP, less (a) all current liabilities as shown on such balance
sheet and (b) the value (net of any applicable reserves), as shown on such
balance sheet of (i) all trade names, trademarks, licenses, patents, copyrights
and goodwill, (ii) organizational costs and (iii) deferred charges (other than
prepaid items such as insurance, taxes, interest, commissions, rents and similar
items and tangible assets being amortized), as adjusted in good faith by the
Borrower to give pro forma effect to any Material Acquisition or Material
Disposition occurring after the end of such fiscal quarter.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 8.01 and (ii) has been approved
by the Required Lenders.

“Non-U.S. Lender” has the meaning specified in Section 2.14(f)(i).

“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.16 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of the Borrower to such
Lender resulting from the Advances made by such Lender under the Facility.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Lender or Agent, taxes
imposed as a result of a present or former connection between such Person and
the jurisdiction imposing such tax (other than connections arising solely from
such Person having executed, delivered, become a party to, performed obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or the
Notes or any other documents to be delivered hereunder, or sold or assigned an
interest in any such documents).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Participant Register” has the meaning specified in Section 8.06(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as it may be amended or otherwise modified from time to time.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of

 

-10-



--------------------------------------------------------------------------------

business securing obligations that are not overdue for a period of more than 30
days; (c) pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) any interest or title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the assets so leased or
subleased; (f) Liens that are contractual rights of set-off generally;
(g) licenses, sublicenses, leases or subleases of intellectual property granted
to Persons who are not Affiliates of the Borrower in the ordinary course of
business not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries; and (h) Liens on deposit or securities
accounts arising solely by virtue of any statutory or common law provisions or
ordinary course contractual provisions, in each case, relating to banker’s
Liens, rights of set-off or similar rights and remedies for account and
transaction fees and other amounts due to the depository institution or
securities intermediary where any deposit, securities or brokerage accounts are
maintained so long as the amounts subject to such Liens do not secure Debt.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(d)(i).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent).

“Process Agent” has the meaning specified in Section 8.09(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Receivables Securitization” means sales of accounts receivable of the Borrower
or any of its Subsidiaries in connection with agreements for limited recourse or
non-recourse sales by the Borrower or such Subsidiary for cash; provided that
(a) any such agreement is of a type and on terms customary for comparable
transactions in the good faith judgment of the Board of Directors of the
Borrower or such Subsidiary and (b) such agreement does not create any interest
in any asset other than accounts receivable (and property securing or otherwise
supporting accounts receivable), proceeds of the foregoing and accounts into
which such proceeds are paid or held.

 

-11-



--------------------------------------------------------------------------------

“Reference Banks” means Bank of America, N.A. and such other Lenders, if any, so
appointed by the Borrower and the Agent that agree to serve in such role.

“Register” has the meaning specified in Section 8.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at (a) at any time that there is only one Lender
hereunder, such Lender and (b) at any time that there is more than one Lender
hereunder, any time Lenders owed more than 50% of the then aggregate unpaid
principal amount of the Advances, or, if no such principal amount is then
outstanding, Lenders having more than 50% of the Commitments, provided that, for
purposes of this clause (b), if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time the Advances or Commitments, as applicable, of such Lender at such time.

“Resolution Authority” means an EEA Resolution Authority, or, with respect to
any UK Financial Institution, a UK Resolution Authority.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Scheduled Unavailability Date” has the meaning specified in 2.08(g)(ii).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of

 

-12-



--------------------------------------------------------------------------------

Directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.14(a).

“Telco” has the meaning specified in Section 5.02(a)(vi).

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.

“Threshold Amount” means $1,000,000,000 or, if higher, the cross default
threshold, judgment threshold or ERISA threshold, as applicable, then set forth
in the Existing Revolving Credit Agreements (or any credit agreement
refinancings thereof), but in no event exceeding $2,000,000,000.

“Type” refers to a Base Rate Advance or a Eurodollar Rate Advance.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule; and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it, or to suspend any obligation
in respect of that liability, or any powers under that Bail-In Legislation that
are related to or ancillary any of those powers.

 

-13-



--------------------------------------------------------------------------------

Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Audited
Financial Statements (“GAAP”); provided that whether a lease constitutes a
finance lease or an operating lease shall be determined based on GAAP as in
effect on the date hereof (provided that, notwithstanding the foregoing, in no
event will any lease that would have been categorized as an operating lease as
determined in accordance with GAAP prior to giving effect to the Accounting
Standards Codification 842 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect), or any
modification or interpretative change to GAAP subsequent to the date hereof, be
considered a finance lease for purposes of this Agreement), and provided further
that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of the Borrower or any Subsidiary thereof at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof.

Section 1.04    The Agent does not warrant, nor accept responsibility, nor shall
the Agent have any liability with respect to the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate” or
with respect to any rate that is an alternative or replacement for or successor
to any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01    The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make an Advance to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Commitment immediately
prior to the making of the Advance. The Borrowing shall consist of Advances of
the same Type made simultaneously by the Lenders ratably according to their
respective Commitments under the Facility. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

 

-14-



--------------------------------------------------------------------------------

Section 2.02    Making the Advances. (a) The Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the second Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or (y) 10:00 A.M. (New York City time)
on the date of the proposed Borrowing in the case of a Borrowing consisting of
Base Rate Advances, by the Borrower to the Agent, which shall give to each
Lender prompt notice thereof by telecopier. Such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 12:00 P.M. (New York
City time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the Facility of such Lender and the other Lenders.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower at the Agent’s address referred to in Section 8.02.

(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $10,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.08 or 2.12, (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than 12 separate Borrowings and (iii) the Borrower
may not select Base Rate Advances for any Borrowing if the aggregate amount of
such Borrowing is less than $5,000,000.

(c)    The Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d)    Unless the Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

 

-15-



--------------------------------------------------------------------------------

(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make any Advance to be
made by such other Lender on the date of any Borrowing.

Section 2.03    Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

Section 2.04     [Reserved].

Section 2.05    Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders the aggregate outstanding principal amount of
the Advances on the Maturity Date.

Section 2.06    Commitment Termination. Unless previously terminated, the
Commitments shall terminate upon the borrowing of the Advances on the Closing
Date.

Section 2.07    Interest on Advances

(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made to it owing to each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) 0.50%, payable in arrears quarterly on the
last day of each March, June, September and December during such periods and on
the date such Base Rate Advance shall be Converted or paid in full.

(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) 1.50%, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent shall, and upon the occurrence
and during the continuance of any other Event of Default, the Agent may, and
upon the request of the Required Lenders shall, require the Borrower to pay
interest (“Default Interest”) on (A) the unpaid principal amount of each
Advance, payable in arrears on the dates referred to in clause (a)(i) or

 

-16-



--------------------------------------------------------------------------------

(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (B) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder by the Borrower that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above, provided, however, that following acceleration of the Advances pursuant
to Section 6.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Agent.

Section 2.08    Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice (i) to the Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.07(a)(i) or
(a)(ii) and (ii) to the Borrower the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii)
(it being understood that the Agent shall not be required to disclose to any
party hereto (other than the Borrower) any information regarding any Reference
Bank or any rate provided by such Reference Bank in accordance with the
definition of “Eurodollar Rate”, including, without limitation, whether a
Reference Bank has provided a rate or the rate provided by any individual
Reference Bank). Each determination by the Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)    If, with respect to any Eurodollar Rate Advances, Lenders owed at least
50% of the then aggregate unpaid principal amount thereof notify the Agent that
(i) they are unable to obtain matching deposits in the London interbank market
at or about 11:00 A.M. (London time) on the second Business Day before the
making of a Borrowing in sufficient amounts to fund their respective Advances as
a part of such Borrowing during its Interest Period or (ii) the Eurodollar Rate
for any Interest Period for such Advances will not adequately reflect the cost
to such Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (A) the Borrower will, on the last day of
the then existing Interest Period therefor either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances; provided, that the Borrower may direct the
Agent in the applicable Notice of Borrowing to continue Eurodollar Rate Advances
as successive Interest Periods of the same duration until the Borrower shall
give the Agent written notice at least five Business Days prior to the end of an
Interest Period in the form of Exhibit B-2 that, as of the end of such Interest
Period, the applicable Eurodollar Rate Advances shall Convert into Base Rate
Advances or shall be continued as Eurodollar Rate Advances having an Interest
Period as so notified.

 

-17-



--------------------------------------------------------------------------------

(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e)    Upon the occurrence and during the continuance of any Event of Default
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

(f)    If Reuters Screen LIBOR01 Page is unavailable and no Reference Bank
furnishes timely information to the Agent for determining the Eurodollar Rate
for any Eurodollar Rate Advances,

(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii)    with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period, Convert
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii)    the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

(g)    Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans, provided that, at
the time of such statement, there is no successor administrator that is
satisfactory to the Agent, that will continue to provide LIBOR after such
specific date (such specific date, the “Scheduled Unavailability Date”), or

 

-18-



--------------------------------------------------------------------------------

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement solely for the purpose of replacing LIBOR in accordance with this
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Agent from time
to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders (A) in the
case of an amendment to replace LIBOR with a rate described in clause (x),
object to the Adjustment; or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y), object to such amendment; provided that for
the avoidance of doubt, in the case of clause (A), the Required Lenders shall
not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Advances shall be suspended, (to the extent of the affected Eurodollar Rate
Advances or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Advances (to the extent of the affected
Eurodollar Rate Advances or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for a Borrowing of Base Rate
Advances (subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in the Notes or any
other document delivered in connection herewith, any amendments implementing
such LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

 

-19-



--------------------------------------------------------------------------------

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines is reasonably
necessary in connection with the administration of this Agreement).

Section 2.09    Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

Section 2.10    Optional Prepayments of Advances. The Borrower may at any time
or from time to time voluntarily prepay Advances under the Facility in whole or
in part without premium or penalty, upon notice to the Agent (i) at least three
Business Days’ prior to the date of such prepayment, in the case of Eurodollar
Rate Advances, and (ii) not later than 11:00 A.M. (New York City time) on the
date of such prepayment, in the case of Base Rate Advances, stating the proposed
date and aggregate principal amount of the prepayment; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (y) in the
event of any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c) and (z) any such notice delivered by the Borrower may be
conditioned upon the effectiveness of other transactions, in which case, such
notice may be revoked or its effectiveness deferred by the Borrower (by notice
to the Agent at least one Business Day prior to the specified prepayment date)
if such condition is not satisfied. On the prepayment date, the Borrower shall
prepay the principal amount specified in the prepayment notice, together with
accrued interest to the date of such prepayment on the principal amount prepaid.

 

-20-



--------------------------------------------------------------------------------

Section 2.11    Increased Costs. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, continuing, converting to, funding or maintaining Eurodollar
Rate Advances (excluding for purposes of this Section 2.11(a) and
Section 2.11(b) any such increased costs resulting from (i) Taxes or taxes
described in clauses (w) – (z) of the definition of Taxes, imposed on or with
respect to any payment made by or on behalf of the Borrower, or Other Taxes (as
to which Section 2.14 shall govern) and (ii) Other Connection Taxes that are
imposed on or measured by overall net income, or that are franchise taxes or
branch profits taxes), then the Borrower shall, from time to time, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. Such certificate shall be in reasonable detail and shall
certify that the claim for additional amounts referred to therein is generally
consistent with such Lender’s treatment of similarly situated borrowers of such
Lender whose transactions with such Lender are similarly affected by the change
in circumstances giving rise to such payment, but such Lender shall not be
required to disclose any confidential or proprietary information therein.

(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation or other entity controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error. For the
avoidance of doubt, this Section 2.11(b) shall apply to all requests, rules,
guidelines or directives concerning capital adequacy or liquidity issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities,
regardless of the date adopted, issued, promulgated or implemented.

 

-21-



--------------------------------------------------------------------------------

Section 2.12    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder (a) each Eurodollar Rate Advance in respect of the
Commitments will automatically, upon such demand, be Converted into a Base Rate
Advance and (b) the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.13    Payments and Computations. (a) The Borrower shall make each
payment hereunder, without counterclaim or set-off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest ratably
(other than amounts payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b)    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Each determination
by the Agent of an interest rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

-22-



--------------------------------------------------------------------------------

(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

Section 2.14    Taxes. (a) Any and all payments by or on behalf of the Borrower
to or for the account of any Lender or the Agent hereunder or under the Notes or
any other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction or withholding for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities, including any interest, additions to tax or penalties applicable
with respect thereto, excluding, in the case of each Lender and the Agent,
(v) taxes imposed on or measured by net income, branch profits taxes, franchise
taxes imposed in lieu of net income taxes and other similar taxes, in each case
by the jurisdiction under the laws of which such Lender or the Agent (as the
case may be) is organized or any political subdivision thereof and, in the case
of each Lender, taxes imposed on or measured by its net income, branch profits
taxes, franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, or by any other jurisdiction with respect to which the
Lender or the Agent, as the case may be, has a present or former connection
(other than connections arising from such Person having executed, delivered,
become a party to, performed obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement, or the Notes or any other
documents to be delivered hereunder, or sold or assigned an interest in any such
documents), (w) taxes that are attributable to a Lender’s failure to comply with
the requirements of paragraph (f) of this Section, (x) United States federal
withholding taxes imposed on amounts payable to such Lender on the date such
Lender becomes a party to this Agreement, or changes its Applicable Lending
Office except to the extent that such Lender or its assignor (if any) was
entitled, at the time of the change in Applicable Lending Office (or assignment)
to receive additional amounts from the Borrower pursuant to this paragraph,
(y) any withholding taxes imposed pursuant to FATCA and (z) any interest,
additions to tax or penalties applicable to such excluded taxes (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Taxes from or in respect of any sum
payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender or the Agent are required by law to be deducted or
withheld, (i) the sum payable by the Borrower shall be increased as may be
necessary so that after making all required withholdings or deductions
(including withholdings or deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made and (ii) if the Borrower is the withholding agent under applicable law, the
Borrower shall make such deductions and shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

 

-23-



--------------------------------------------------------------------------------

(b)    In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder except any such
taxes that are Other Connection Taxes imposed with respect to any assignment
(other than an assignment pursuant to Section 2.14(g) or 2.19) (hereinafter
referred to as “Other Taxes”).

(c)    The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d)    Within 30 days after the date of any payment of Taxes by the Borrower,
the Borrower shall furnish to the Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent.

(e)    Each Lender shall indemnify the Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any governmental authority that are attributable to such
Lender and that are payable or paid by the Agent in good faith, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
the Agent makes written demand therefor. Notwithstanding anything to the
contrary, nothing in this Section 2.14(e) shall affect the Lender’s rights with
respect to the Borrower pursuant to this Agreement or the Notes.

(f)    (i) (A) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed originals of U.S. Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. (B) Each Lender that is not a “United
States person” as defined in Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Agent, whichever of the
following is applicable: (w) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (i) with
respect to payments of interest under this Agreement and the Notes, two properly
completed and duly signed originals of U.S. Internal Revenue Service (“IRS”)
Form W-8BEN-E (or any subsequent versions thereof or successors thereto)
establishing an exemption from or reduction of, U.S. federal withholding tax
pursuant to an “interest” article of such tax treaty, and (ii) with respect to
any other applicable payments under this Agreement and the Notes, IRS Form
W-8BEN-E (or any subsequent versions thereof or successors thereto) establishing
an exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty; (x) two
properly completed and duly signed originals of IRS Form W-8ECI (or any
subsequent versions thereof or

 

-24-



--------------------------------------------------------------------------------

successors thereto); (y) in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Internal
Revenue Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and two properly completed and duly signed
originals of IRS Form W-8BEN-E (or any subsequent versions thereof or successors
thereto); or (z) to the extent the Non-U.S. Lender is not the beneficial owner,
two properly completed and signed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable,
provided that if a Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct or
indirect partner. Any Non-U.S. Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agent any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from, or a reduction in, U.S. federal withholding tax, in
each case, duly completed and signed together with such supplementary
documentation as may be prescribed by applicable requirements of law which
permits the Borrower and/or the Agent to determine any withholdings or
deductions required to be made. Forms referred to in this Section 2.14(f)(i)
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement and from time to time thereafter upon the request of the Borrower
or the Agent. In addition, each Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Lender.
Each Lender shall promptly notify the Borrower and the Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower and the Agent (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver or would materially prejudice the commercial position of
such Lender.

(ii)    If a payment made to a Lender hereunder would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower or the Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (ii), FATCA shall
include any amendments to FATCA after the date hereof.

 

-25-



--------------------------------------------------------------------------------

(g)    Any Lender claiming any additional amounts payable pursuant to
Section 2.11 or this Section 2.14 agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender; provided, however, that if
any such Lender fails to change the jurisdiction of its Applicable Lending
Office to a jurisdiction with respect to which no additional amounts are owed
under this Section 2.14 within of 30 days of receiving such a request from the
Borrower, the Borrower may replace such Lender in accordance with Section 2.19.

(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any amount as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the amounts giving rise to such refund), net of all
out-of-pocket expenses (including any taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event such indemnified party is required to repay such refund
to such governmental authority. Notwithstanding anything to the contrary in this
Section 2.14(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.14(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-tax basis) than such indemnified party would have been in if the tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed, and the indemnification payments or additional
amounts with respect to such tax had never been paid. This Section 2.14(h) shall
not be construed to require any indemnified party to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the indemnifying party or any other Person.

Section 2.15    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Sections 2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

 

-26-



--------------------------------------------------------------------------------

Section 2.16    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender
in respect of its Commitment, the Borrower shall promptly execute and deliver to
such Lender a Note payable to such Lender in a principal amount up to the
Commitment of such Lender. Each Lender that receives a Note pursuant to this
Section 2.16 agrees that, upon the termination or expiration of this Agreement,
such Lender will return such Note to the Borrower.

(b)    The Register maintained by the Agent pursuant to Section 8.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

Section 2.17    Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.

Section 2.18    Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment by the Borrower for the account of a
Defaulting Lender under this Agreement shall not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Agent in a segregated
non-interest bearing account until the earlier of the date the Defaulting Lender
is no longer a Defaulting Lender or the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder and shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Advance in respect of

 

-27-



--------------------------------------------------------------------------------

which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as reasonably determined by the Agent or if no such funding
has been requested, to be held by the Agent as cash collateral to fund future
Advances by such Defaulting Lender; third, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that any amounts held as cash collateral for funding obligations of a Defaulting
Lender shall be returned to such Defaulting Lender upon the termination or
expiration of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.18
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b)    No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.18, performance by
the Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.18. The rights and remedies against a
Defaulting Lender under this Section 2.18 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.

(c)    If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be funded
and held on a pro rata basis by the Lenders in accordance with their pro rata
share, whereupon such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

Section 2.19    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11, (b) the Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.14 or (c) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort and so long as no
Default is continuing, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.06), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.06;

 

-28-



--------------------------------------------------------------------------------

(ii)    such assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts then payable to it hereunder (including any amounts
under Section 8.04(c)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments after the date of such assignment;

(iv)    such assignment does not conflict with applicable law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01    Conditions Precedent to Effectiveness and Closing. The
effectiveness of this Agreement and the obligation of each Lender to make an
Advance shall be subject to all of the following conditions precedent having
been satisfied (or waived in accordance with Section 8.01) on or before the
Closing Date:

(a)    The Agent’s receipt of the following, each properly executed by a duly
authorized officer of the Borrower (where applicable), each dated as of the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date):

(i)    (x) executed counterparts of this Agreement signed on behalf of each
party hereto or (y) written evidence (which may include electronic signatures or
electronic transmission of a signed signature page of this Agreement) that each
party hereto has signed a counterpart of this Agreement;

(ii)    certified copies of resolutions or other action of the Board of
Directors of the Borrower, incumbency certificates and/or other certificates of
the Secretary or Assistant Secretary of the Borrower establishing the identities
of and verifying the authority and capacity of each officer thereof authorized
to sign this Agreement and the Notes; and

 

-29-



--------------------------------------------------------------------------------

(iii)    certified copies of the Borrower’s organizational documents and
certificate of good standing in the Borrower’s jurisdiction of incorporation.

(b)    All costs, fees, expenses to the extent invoiced at least three Business
Days prior to the Closing Date and the fees payable pursuant to Section 2.03 to
each Arranger, the Agent or the Lenders shall have been paid on or prior to the
Closing Date, in each case, to the extent required by this Agreement to be paid
on or prior to the Closing Date.

(c)    (i) To the extent reasonably requested reasonably in advance of the
Closing Date by any of the Agent, the Arrangers or the Lenders, the Agent shall
have received, prior to the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

(ii) At least five (5) days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Borrower.

(d)    Except as disclosed in filings with the Securities and Exchange
Commission prior to the date hereof, there shall have occurred no Material
Adverse Effect since December 31, 2019.

(e)    Except as disclosed in filings with the Securities and Exchange
Commission prior to the date hereof, there shall exist no action, suit,
investigation, litigation or proceeding affecting the Borrower or any of its
subsidiaries pending or, to the knowledge of the Borrower, threatened before any
court, governmental agency or arbitrator that (i) would be reasonably likely to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of this Agreement or any Note or the borrowing contemplated
hereunder.

(f)    The Agent shall have received (i) a customary legal opinion of the Vice
President—Associate General Counsel and Assistant Secretary of the Borrower
substantially in the form of Exhibit D hereto and (ii) a customary legal opinion
of Simpson Thacher & Bartlett LLP, special New York counsel to the Agent, as to
the enforceability of this Agreement and the Notes.

(g)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(h)    On the Closing Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Closing Date, stating that:
(i) the representations and warranties contained in Article IV are correct in
all material respects (except such representations that are qualified by
materiality, which shall be correct in all respects) on and as of the Closing
Date, before and after giving effect to the Borrowing of the Advance and to the
application of the proceeds therefrom and (ii) no event has occurred and is
continuing, or would result from such Borrowing of the Advance or from the
application of the proceeds therefrom, that would constitute a Default.

 

-30-



--------------------------------------------------------------------------------

(i)    The Agent shall have received a Notice of Borrowing in accordance with
Section 2.02(a).

Promptly upon the occurrence thereof, the Agent shall notify the Borrower and
the Lenders as to the Closing Date, and such notice shall be conclusive and
binding. Delivery by any Lender or the Agent of an executed signature page to
this Agreement shall be conclusive evidence that such Person has determined the
conditions to the Closing Date have been met for purposes of this Section 3.01.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01    Representations and Warranties. The Borrower represents and
warrants as of the Closing Date as follows:

(a)    The Borrower is (i) a corporation duly organized and validly existing and
(ii) in good standing under the laws of its jurisdiction of organization.

(b)    The execution, delivery and performance by the Borrower of this Agreement
and the Notes, and the borrowing of the Advances hereunder on the Closing Date,
(i) are within the Borrower’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, and (iii) do not contravene (A) the
Borrower’s charter or by-laws or (B) except where such contravention would not
reasonably be expected to have a Material Adverse Effect, any law applicable to
the Borrower or any contractual restriction binding on or affecting the
Borrower.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes.

(d)    This Agreement has been, and each of the Notes when delivered hereunder
will have been, duly executed and delivered by the Borrower. This Agreement is,
and each of the Notes when delivered hereunder will be, the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

(e)    (i) The Audited Financial Statements, accompanied by an opinion of
Ernst & Young LLP, independent public accountants (or other independent public
accountants of national standing), copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied.

 

-31-



--------------------------------------------------------------------------------

(ii) Except as disclosed in filings with the Securities and Exchange Commission
prior to the date hereof, since December 31, 2019, there has been no Material
Adverse Effect.

(f)    There is no pending or, to the knowledge of the Borrower, threatened
action, suit, investigation, litigation or proceeding affecting the Borrower or
any of its Subsidiaries before any court, governmental agency or arbitrator that
(i) is not disclosed in a filing by the Borrower with the Securities and
Exchange Commission and would be reasonably likely to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement or any Note or the borrowings contemplated hereunder.

(g)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Borrower only or
of the Borrower and its Subsidiaries on a Consolidated basis) that are subject
to a restriction on sale, pledge, or disposal under this Agreement will be
represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

(h)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

(i)    (i) None of the Borrower or any of the Borrower’s Subsidiaries is a
Person that is, or is owned or controlled by Persons that are the subject or
target of any Sanctions; (ii) the Borrower has implemented and maintains in
effect policies and procedures designed to promote compliance by the Borrower
with Anti-Corruption Laws, and (iii) the Borrower and its Subsidiaries are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

(j)    The Borrower is not an Affected Financial Institution.

(k)    As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with Anti-Corruption Laws, Sanctions,
ERISA and the PATRIOT Act, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

-32-



--------------------------------------------------------------------------------

(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
federal and other material taxes, assessments and governmental charges or levies
imposed upon it or upon its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided, however, that neither the Borrower nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or levy that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

(c)    [Reserved].

(d)    Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence and its material rights (charter and statutory) and
franchises; provided, however, that the Borrower may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that the
Borrower shall not be required to preserve any right or franchise if the Board
of Directors of the Borrower shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower, and that the
loss thereof is not disadvantageous in any material respect to the Borrower.

(e)    Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and, upon
execution of a confidentiality agreement, to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of the officers or
directors of the Borrower and with their independent certified public
accountants, provided, however, that examination of the records and books of
account of the Borrower or any of its Subsidiaries shall occur only at times
when an Advance shall be outstanding.

(f)    Keeping of Books. Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of the Borrower in all material respects in accordance with
generally accepted accounting principles in effect from time to time.

(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(h)    Reporting Requirements. Furnish to the Lenders:

 

-33-



--------------------------------------------------------------------------------

(i)    as soon as available and in any event within 40 days after the end of
each of the first three quarters of each fiscal year of the Borrower (or such
later date as permitted by the Securities and Exchange Commission for the filing
of the Borrower’s Form 10-Q for such quarter), the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such quarter and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer of the Borrower as having been prepared in accordance
with generally accepted accounting principles (it being understood that the
certification provided by the chief financial officer in compliance with the
Sarbanes-Oxley Act is acceptable for this purpose) and prepare and deliver a
certificate of the chief financial officer of the Borrower as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03 (it being
understood that the only certification regarding pro forma adjustments included
in such calculation shall be that the adjustments are reasonable good faith
estimates prepared on the basis of information available as of the date that
such pro forma adjustments are determined), provided that in the event of any
change since the date hereof in generally accepted accounting principles used in
the preparation of such financial statements, the Borrower shall provide the
financial information required for the determination of compliance with
Section 5.03 based on GAAP in effect as of the date hereof;

(ii)    as soon as available and in any event within 75 days after the end of
each fiscal year of the Borrower (or such later date as permitted by the
Securities and Exchange Commission for the filing of the Borrower’s Form 10-K
for such fiscal year), a copy of the annual report for such year for the
Borrower containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion by Ernst & Young LLP or other independent
public accountants of national standing to the effect that such Consolidated
financial statements fairly present its financial condition and results of
operations on a Consolidated basis in accordance with generally accepted
accounting principles consistently applied and prepare and deliver a certificate
of the chief financial officer of the Borrower as to compliance with the terms
of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03 (it being understood that
the only certification regarding pro forma adjustments included in such
calculation shall be that the adjustments are reasonable good faith estimates
prepared on the basis of information available as of the date that such pro
forma adjustments are determined), provided that in the event of any change
since the date hereof in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall provide the
financial information required for the determination of compliance with
Section 5.03 based on GAAP in effect as of the date hereof;

(iii)    as soon as possible and in any event within five Business Days after
the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer of the Borrower setting forth details
of such Default and the action that the Borrower has taken and proposes to take
with respect thereto;

(iv)    if Advances are outstanding and if such are not available on the
Internet at www.att.com, www.sec.gov or another website designated by the
Borrower, promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its security holders, and copies of all
reports and registration statements that the Borrower files with the Securities
and Exchange Commission or any national securities exchange;

 

-34-



--------------------------------------------------------------------------------

(v)    prompt notice of the commencement of all actions and proceedings before
any court, governmental agency or arbitrator affecting the Borrower or any of
its Subsidiaries of the type described in Section 4.01(f);

(vi)    such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request of a material nature that may reasonably relate to the condition
(financial or otherwise), operations, properties or prospects of the Borrower or
the Borrower and its Subsidiaries taken as a whole; and

(vii)    promptly following any request therefor, information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.

Reports and financial statements required to be furnished by the Borrower
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which the Borrower posts such reports, or reports containing such financial
statements, on its website on the Internet at www.att.com or at such other
website identified by the Borrower in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge; provided that the Lenders
shall be deemed to have received the information specified in clauses (i),
(ii) and (iv) of this subsection (h) on the date (x) such information is posted
at the website of the Agent identified from time to time by the Agent to the
Lenders and the Borrower and (y) such posting is notified to the Lenders (it
being understood that the Borrower shall have satisfied the timing obligations
imposed by those clauses as of the earliest date such information is posted on
the Internet at www.sec.gov or the website referred to in clause (B) above).

Section 5.02    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower shall not:

(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, other than:

(i)    Permitted Liens,

(ii)    purchase money Liens upon or in any real property or equipment acquired
or held by the Borrower or any Subsidiary of the Borrower in the ordinary course
of business to secure the purchase price of such property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition of such
property or equipment (including capital leases), or Liens existing on such
property or equipment at the time of its acquisition (other than any such

 

-35-



--------------------------------------------------------------------------------

Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced,

(iii)    the Liens existing on the date hereof and described on Schedule 5.02(a)
hereto,

(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,

(v)    Liens securing Debt incurred by the Borrower or its Subsidiaries in
connection with a financing or similar transaction based on accounts receivable
(including any Receivables Securitization),

(vi)    Liens on assets of a Subsidiary that is a regulated telephone company (a
“Telco”) that, pursuant to the public debt indenture(s) of such Telco, are
created upon the merger or conveyance or sale of all or substantially all of the
assets of such Telco,

(vii)    Liens on real property securing Debt and other obligations in an
aggregate principal amount not to exceed $1,000,000,000 at any time outstanding,

(viii)    other Liens securing Debt and other obligations in an aggregate
principal amount not to exceed at any time outstanding ten percent of Net
Tangible Assets, and

(ix)    the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby.

(b)    Mergers, Etc. Merge or consolidate with or into, or, directly or
indirectly, convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, except in the
event that the Borrower shall be the continuing or surviving Person following
such merger or consolidation.

(c)    Sanctions and Anti-Corruption. Request a Borrowing, nor directly or to
its knowledge indirectly use the proceeds of such Borrowing, in each case (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (ii) in any manner that would result
in the violation of any Sanctions applicable to the Borrower or its Subsidiaries
or, to the knowledge of the Borrower, any other party hereto.

 

-36-



--------------------------------------------------------------------------------

Section 5.03    Financial Covenant. Beginning on the last day of the first full
fiscal quarter ending after the Closing Date, the Borrower will maintain, as of
the last day of each fiscal quarter, a ratio of Net Debt for Borrowed Money to
Consolidated EBITDA of the Borrower and its Subsidiaries for the four quarters
then ended of not more than 3.5 to 1.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    Failure to pay any principal of any Advance when the same becomes due and
payable; or the Borrower shall fail to pay any interest on any Advance or to
make any other payment of fees or other amounts payable under this Agreement or
any Note within three Business Days after the same becomes due and payable; or

(b)    Any representation or warranty made by the Borrower herein or in
connection with this Agreement shall prove to have been incorrect in any
material respect when made; or

(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement applicable to it contained in Sections 5.01(d), (e) or (h), 5.02 or
5.03, or (ii) the Borrower shall fail to perform or observe any term, covenant
or agreement (other than those referred to in clauses (a) and (c)(i) above)
contained in this Agreement on its part to be performed or observed and such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or

(d)    (i) The Borrower or any of its Subsidiaries (other than Vrio Corp. or any
of its Subsidiaries) shall fail to pay any principal of or premium or interest
on any Debt that is outstanding in a principal or net amount of at least the
Threshold Amount in the aggregate (but excluding Debt owing by the Borrower
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt (other
than any required prepayment due to illegality or termination of enforceability
of any export credit agency guarantee) and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid or redeemed (other than (x) by a regularly scheduled required prepayment
or redemption or (y) due to illegality or the termination of unenforceability of
any export credit agency guarantee), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; provided, that, (x) the Debt
subject of clause (ii) or (iii) above shall not include Debt of a Person that is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or that becomes a Subsidiary of the Borrower for a period of 90 days after the
date that such Debt becomes Debt of the Borrower or any of its

 

-37-



--------------------------------------------------------------------------------

Subsidiaries and (y) clauses (ii) and (iii) above shall not apply to any
prepayment, redemption, repurchase or defeasance required to be made as a result
of the obligor of such Debt making a voluntary notice of prepayment, voluntary
notice of redemption, voluntary notice of repurchase, voluntary notice of
defeasance or taking similar action with comparable effect; or

(e)    The Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f)    Final and non-appealable judgments or orders for the payment of money in
excess of the Threshold Amount in the aggregate shall be rendered against the
Borrower or any of its Material Subsidiaries, 30 days shall have passed since
such judgment became final and non-appealable and enforcement proceedings shall
have been commenced by any creditor upon such judgment or order; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or

(g)    (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing more than 50% of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
24 consecutive months, commencing after the date of this Agreement, individuals
who at the beginning of such 24-month period were directors of the Borrower
shall cease for any reason (other than due to retirement, death or disability)
to constitute a majority of the Board of Directors of the Borrower (except to
the extent that such individuals were replaced by individuals (x) elected by
66-2/3% of the members of the Board of Directors of the Borrower or
(y) nominated for election by a majority of the members of the Board of
Directors of the Borrower and thereafter elected as directors by the
shareholders of the Borrower); or

(h)    The Borrower or any ERISA Affiliate shall fail to satisfy minimum funding
requirements under Section 412 of the Internal Revenue Code or Section 302 of
ERISA to any Plan, or apply for a waiver of such requirements, and such failure
could reasonably be expected to subject the Borrower or any of its Subsidiaries
to any liabilities in the aggregate in excess of the Threshold Amount;

 

-38-



--------------------------------------------------------------------------------

then the Agent (i) at any time prior to the Closing Date during which an Event
of Default pursuant to Section 6.01(a) has occurred and is continuing, shall at
the request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) at any time
following the making of the Advances on the Closing Date during which any Event
of Default has occurred and is continuing, shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable by the Borrower
under this Agreement to be forthwith due and payable, whereupon such Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that,
notwithstanding anything in clauses (i) and (ii) to the contrary, in the event
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

Section 7.01    Authorization and Authority. Each Lender hereby irrevocably
appoints Bank of America, N.A. to act on its behalf as the Agent hereunder and
under the Notes and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and the Borrower shall have no rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 7.02    Agent Individually. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

 

-39-



--------------------------------------------------------------------------------

Section 7.03    Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b)    The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or any information
memorandum provided to prospective investors during syndication of the Advances
(if any), (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

 

-40-



--------------------------------------------------------------------------------

(d)    Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
Person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

Section 7.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance, and such Lender shall not have made available to the Agent such
Lender’s ratable portion of the applicable Borrowing. The Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 7.05    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VII and Section 8.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

Section 7.06    Resignation of Agent. The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. At any time when the Agent or
its Affiliate is a Defaulting Lender, the Required Lenders may, and upon the
request of the Borrower shall, remove the Agent by giving notice to the Agent.
Upon receipt or giving of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower (unless an Event of
Default under Section 6.01(a) or 6.01(e) shall have occurred and be continuing),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the
Lenders, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Appointment Period notify the Borrower and the Lenders that no
qualifying Person has accepted appointment as successor Agent and the effective
date of such retiring Agent’s resignation. Upon the resignation effective

 

-41-



--------------------------------------------------------------------------------

date established in such notice and regardless of whether a successor Agent has
been appointed and accepted such appointment, the retiring Agent’s resignation
shall nonetheless become effective and (i) the retiring Agent shall be
discharged from its duties and obligations as Agent hereunder and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Agent of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations as Agent hereunder (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

Section 7.07    Non-Reliance on Agent, Arrangers and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Arranger or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished
hereunder.

Section 7.08    Indemnification. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower and without limiting its obligation to
do so), ratably according to the respective principal amounts of the Advances
then owed to each of them (or if no Advances are at the time outstanding,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.08 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

 

-42-



--------------------------------------------------------------------------------

Section 7.09    Other Agents. Each Lender hereby acknowledges that neither the
syndication agent, the Arrangers nor any other Lender designated as any “Agent”
on the signature pages hereof (other than the Agent) has any liability hereunder
other than in its capacity as a Lender.

Section 7.10    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date

 

-43-



--------------------------------------------------------------------------------

such Person ceases being a Lender party hereto, for the benefit of the Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that none of the Agent, any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement or any documents related hereto).

ARTICLE VIII

MISCELLANEOUS

Section 8.01    Amendments, Etc.

(a)    No amendment or waiver of any provision of this Agreement or the Notes,
nor consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall: (a) waive any of the conditions specified
in Section 3.01 without the written consent of all Lenders, (b) increase or
extend the Commitment(s) of any Lender without the written consent of such
Lender, (c) reduce the principal of, or rate of interest on, any Advances or any
fees or other amounts payable hereunder without the written consent of all
Lenders directly affected thereby, (d) postpone any date fixed for any payment
of principal of, or interest on, any Advances or any fees or other amounts
payable hereunder without the written consent of all Lenders directly affected
thereby, (e) change the definition of “Required Lenders”, or the percentage of
the Commitments or of the aggregate unpaid principal amount of the Advances, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder without the written consent of all Lenders or
(f) amend this Section 8.01 without the written consent of all Lenders; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note.

(b)    Any term or provision of this Section 8.01 to the contrary
notwithstanding, if the Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of this Agreement, then the Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Lenders shall have received prior written notice thereof and the
Agent shall not have received, within two Business Days of the date of its
delivery to the Lenders of such notice, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

Section 8.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i)    if to the Borrower, to it at 208 S. Akard Street, Room 1824, Dallas,
Texas 75202, Attention: Vice President and Assistant Treasurer (Telephone No.
(214) 757-7997; Facsimile No. (214) 653-2578; Email: andrew.keiser@att.com) with
a copy to Attention: Vice President - Associate General Counsel and Assistant
Secretary (Telephone No.: (214) 757-3344; Facsimile No. (214) 486-8100; Email:
ww0118@att.com);

 

-44-



--------------------------------------------------------------------------------

(ii)    if to the Agent, to it at 900 W Trade Street, Charlotte, North Carolina
28255-0001, Attention of Brittany Sheppard (Telephone No. (980) 683-5401; Email:
brittany.n.sheppard@bofa.com); and

(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

-45-



--------------------------------------------------------------------------------

(d)    Platform.

(i)    The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”).

(ii)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise), including, without limitation, direct or
indirect, special, incidental or consequential damages, arising out of the
Borrower’s or the Agent’s transmission of Communications through the Platform,
any other electronic platform or electronic messaging service, or through the
Internet. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower to the Agent pursuant to this Agreement or the transactions
contemplated herein which is distributed to the Agent any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

(iii)    The Borrower hereby acknowledges that certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Communications that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Communications “PUBLIC,”
the Borrower shall be deemed to have authorized the Agent, the Arrangers and the
Lenders to treat such Communications as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Communications constitute Confidential Information, they shall be
treated as set forth in Section 8.07); (y) all Communications marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Agent and the Arrangers shall be entitled
to treat any Communications that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

 

-46-



--------------------------------------------------------------------------------

(e)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

Section 8.03    No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 8.04    Costs and Expenses. (a) The Borrower agrees to pay within 20
days of demand all reasonable and documented out-of-pocket costs and expenses of
the Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation,
(A) all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (B) the reasonable and documented fees and expenses of one
outside counsel for the Agent with respect thereto and with respect to advising
the Agent as to its rights and responsibilities under this Agreement. The
Borrower further agrees to pay on demand all out-of-pocket costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable and
documented outside counsel fees and expenses), in connection with the
enforcement against the Borrower (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, reasonable and
documented fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of its rights under this Section 8.04(a).

(b)    The Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and out of pocket fees and
disbursements of one counsel to such Indemnified Party and its Related Parties)
incurred by or asserted or awarded against any Indemnified Party or such
Indemnified Party’s Related Parties, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence, material breach of its obligations
under this Agreement or willful misconduct of such Indemnified Party or its
Related Parties. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower,

 

-47-



--------------------------------------------------------------------------------

its directors, equityholders or creditors, an Indemnified Party, a Related Party
or any other Person (except for any disputes among any Indemnified Party and its
Related Parties), whether or not any Indemnified Party or Related Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances. No Indemnified Party shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnified Party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the transactions contemplated hereby or
thereby, except to the extent such damages are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.

(c)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.06 as a result of a demand by the Borrower
pursuant to Section 2.19, the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Advance.

(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

Section 8.05    Binding Effect. (a) Counterparts; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Article
III, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of an original manually executed counterpart of this Agreement.

(b)    Electronic Execution. This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to

 

-48-



--------------------------------------------------------------------------------

this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. The Borrower agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on the Borrower to
the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature, will constitute the legal, valid and
binding obligation of Borrower enforceable against such in accordance with the
terms thereof to the same extent as if a manually executed original signature
was delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Agent and each of the Lenders of a manually signed
paper Communication which has been converted into electronic form (such as
scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. The Agent and
each of the Lenders may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of the such Person’s
business, and destroy the original paper document. All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Agent is under no obligation to accept an Electronic Signature
in any form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Agent has agreed to accept such Electronic Signature, the
Agent and each of the Lenders shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of the Borrower without further
verification and (b) upon the request of the Agent or any Lender, any Electronic
Signature shall be promptly followed by such manually executed counterpart. For
purposes hereof, “Electronic Record” and “Electronic Signature” shall have the
meanings assigned to them, respectively, by 15 USC §7006, as it may be amended
from time to time.

Section 8.06    Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender, and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-49-



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided any such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances thereunder of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default under Section 6.01(a) or 6.01(e) has occurred and is
continuing, the Borrower otherwise consents (such consent not to be unreasonably
withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances and/or the
Commitment assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless:

(x)    an Event of Default under Section 6.01(a) or 6.01(e) has occurred and is
continuing at the time of such assignment or any Advances have been accelerated
in accordance with Section 6.01, or

(y)    such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund (provided that, in the case of an assignment of a Commitment, unless the
Borrower shall have otherwise consented to such assignment, the applicable
Lender shall remain obligated to fund any portion of such Commitment not funded
by any Affiliate of a Lender or an Approved Fund);

provided that the Borrower shall be deemed to have consented to any such
assignment made after the Closing Date unless it shall object thereto by written
notice to the Agent within five Business Days after having received notice
thereof pursuant to clause (iv) below; and

 

-50-



--------------------------------------------------------------------------------

(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitments or
Advances if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire. The Agent shall notify the Borrower of
each Assignment and Assumption within three Business Days of receipt thereof.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B). Notwithstanding the foregoing, no consent of any Person shall
be required for assignments of any Loans or Commitments between Goldman Sachs
Bank USA and Goldman Sachs Lending Partners LLC.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
respect of the Facility in accordance with its Commitment. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to consent from the Borrower where required and acceptance and recording
thereof by the Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder

 

-51-



--------------------------------------------------------------------------------

shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.11 and 8.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)    Participations. Each Lender may sell participations to one or more banks
or other entities (other than the Borrower or any of its Affiliates) in or to
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to obtain any Confidential
Information except in accordance with Section 8.06(e), or approve or disapprove
any amendment or waiver of any provision of this Agreement or any Note or any
consent or withholding of consent to any departure by the Borrower therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation.

The Borrower agrees that each participant shall be entitled to the benefits of,
and subject to the limitations of, Section 2.11 and 2.14 to the same extent as
if it were a Lender and had acquired its interest by assignment, provided that,
such participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.14 than the applicable Lender would have been

 

-52-



--------------------------------------------------------------------------------

entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation is made with the Borrower’s prior written
consent, and that no participant shall be entitled to the benefits of
Section 2.14 unless such participant complies with Section 2.14(f) as if it were
a Lender (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender). Each Lender
that sells a participation, acting solely for this purpose as a nonfiduciary
agent of the Borrower, shall maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower and the Agent
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation upon the terms
and subject to the conditions of this Agreement. Upon the reasonable request of
the Agent or the Borrower, each Lender shall promptly provide to the Agent or
the Borrower, as the case may be, the identity of such Lender’s participants and
the aggregate amount of the participation interests held by each such
participant and its Affiliates as set forth on the Participant Register
maintained by such Lender, as of the date specified in such request.

(e)    Sharing of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 8.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall enter into
a binding agreement enforceable by the Borrower containing provisions to
preserve the confidentiality of any Confidential Information relating to the
Borrower or any of its Affiliates received by it from such Lender, at least as
favorable to the Borrower as Section 8.07.

(f)    Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a central bank having jurisdiction over such Lender or to a Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

Section 8.07    Confidentiality; PATRIOT Act. (a) Neither the Agent nor any
Lender shall disclose any Confidential Information to any other Person without
the consent of the Borrower, other than (i) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors on a
“need to know” basis and subject to the requirements of Section 8.06(e), to
actual or prospective assignees and participants, (ii) as required by any law,
rule or regulation or judicial process, (iii) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
other financial institutions or self regulatory authority, (iv) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to any counterparties in securitizations,

 

-53-



--------------------------------------------------------------------------------

or to any credit insurance provider relating to the Borrower and its obligations
and (vii) with the consent of the Borrower. In the case of a disclosure pursuant
to clause (ii) above, the disclosing party agrees, to the extent practicable and
permitted by applicable law, to promptly notify the Borrower prior to such
disclosure and to request confidential treatment.

(b)    The Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except (i) to its officers,
directors, employees, agents, advisors or affiliates on a “need to know” basis,
(ii) as required by any law, rule or regulation or judicial process, (iii) as
requested or required by any state, federal or foreign authority or examiner or
regulatory authority, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder and (v) with the consent of the applicable
Reference Bank. In the case of a disclosure pursuant to clause (ii) above, the
disclosing party agrees, to the extent practicable and permitted by applicable
law, to promptly notify the applicable Reference Bank prior to such disclosure
and to request confidential treatment.

(c)    Each of the Lenders hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow it to identify
the Borrower in accordance with the PATRIOT Act.

Section 8.08    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the law of the State of New York.

Section 8.09    Jurisdiction, Etc. (a) Each of the parties hereto irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)    Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any Note in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

-54-



--------------------------------------------------------------------------------

(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. The Borrower hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Corporate Secretary of
the Borrower at 208 S. Akard Street, 18th Floor, Dallas, Texas 75202 (the
“Process Agent”) and the Borrower hereby irrevocably appoints the Process Agent
its authorized agent to accept such service of process.

Section 8.10    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 8.10, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any debtor relief laws, then such provisions shall be deemed to be in effect
only to the extent not so limited.

Section 8.11    Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

Section 8.12    No Fiduciary Duties. The Borrower acknowledges that the Agent,
each Arranger, each Lender and their respective Affiliates may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
Affiliates. The Borrower agrees that in connection with all aspects of the
financing transactions contemplated hereby and any communications in connection
therewith, the Borrower and its Subsidiaries, on the one hand, and the Agent,
the Arrangers and the Lenders and their respective Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agent, the Arrangers and the
Lenders or their respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

Section 8.13    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 

-55-



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

[Signature Pages Follow]

 

-56-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AT&T INC. By  

/s/ Andrew B. Keiser

  Name:   Andrew B. Keiser   Title:   Vice President and Assistant Treasurer

 

BANK OF AMERICA, N.A., as Agent

By  

/s/ Charlene Wright-Jones

  Name:  

Charlene Wright-Jones

  Title:   Vice President

 

Initial Lenders

BANK OF AMERICA, N.A.,

as Initial Lender

By  

/s/ Eric Ridgway

  Name:  

Eric Ridgway

  Title:  

Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Initial Lender

By  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Banco Bilbao Vizcaya Argentaria S.A. New York Branch, as Initial Lender

By  

/s/ Miriam G. Trautmann

  Name:   Miriam G. Trautmann   Title:   Senior Vice President

 

By  

/s/ Maria Galvez

  Name:   Maria Galvez   Title:  

Director Global Trade Finance

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Initial Lender

By  

/s/ Ryan Durkin

  Name:  

Ryan Durkin

  Title:  

Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Initial Lender

By  

/s/ Ryan Zimmerman

  Name:  

Ryan Zimmerman

  Title:  

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Limited, New York Branch,

as Initial Lender

By  

/s/ Yu Wang

  Name:  

Yu Wang

  Title:  

Vice President

 

By  

/s/ Dayi Liu

  Name:  

Dayi Liu

  Title:  

Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Initial Lender

By  

/s/ Bradley E. Siembieda

  Name:  

Bradley E. Siembieda

  Title:  

Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A.,

as Initial Lender

By  

/s/ Jason Siewert

  Name:  

Jason Siewert

  Title:  

Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Société Générale,

as Initial Lender

By  

/s/ Shelley Yu

  Name:  

Shelley Yu

  Title:  

Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Initial Lender

By  

/s/ Monica Trautwein

  Name:  

Monica Trautwein

  Title:  

Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, New York Branch,

as Initial Lender

By  

/s/ Raymond Qiao

  Name:  

Raymond Qiao

  Title:  

Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Initial Lender

By  

/s/ Joseph Ward

  Name:  

Joseph Ward

  Title:  

Managing Director

 

[Signature Page to Credit Agreement]